Citation Nr: 9915270	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant had valid service from September 1967 to 
September 1971.  Service subsequent to September 1971 was 
considered invalid for VA purposes. 

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the May 1998 Supplemental 
Statement of the Case.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).



FINDINGS OF FACT

1.  Post-traumatic stress disorder was manifested by total 
occupational and social impairment prior to March 1996.

2.  Post-traumatic stress disorder was manifested by no more 
than a considerable occupational and social impairment since 
March 1996.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was 100 percent disabling 
through March 1996.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996).

2.  Post-traumatic stress disorder is no more than 50 percent 
disabling after March 1996.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from an October 1992 rating decision of 
the Denver, Colorado, Regional Office (RO), which awarded 
service connection for post-traumatic stress disorder and 
which assigned a 10 percent rating for that disability, 
effective March 27, 1992, the date of receipt of the 
appellant's claim for service connection.  Subsequently, the 
appellant moved, and by means of an August 1994 rating 
decision, the New Orleans, Louisiana, RO awarded a 50 percent 
rating for post-traumatic stress disorder, effective March 
27, 1992.  The RO also awarded a temporary 100 percent rating 
for a period of hospitalization commencing on December 15, 
1993.  See 38 C.F.R. § 4.29 (1998).  Effective April 1, 1994, 
following the end of the period of hospitalization, the RO 
assigned a 50 percent rating for post-traumatic stress 
disorder.  In a May 1995 statement in support of the claim, 
the appellant continued to express disagreement with the 
assigned 50 percent rating.  Jurisdiction currently resides 
with the Denver, Colorado RO.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate in this case.

During the pendency of this appeal, the RO increased the 
evaluation for this disability to 50 percent from March 
1992, the date of the original claim.  An RO decision 
awarding an increase in a veteran's disability rating, but 
not awarding the maximum benefit allowed, does not fully 
resolve the administrative appeal from the original rating, 
rather, the appeal initiated by the notice of disagreement 
with the original rating remains pending unless the veteran 
withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant has not withdrawn the appeal.  The Board finds it 
appropriate in this case to undertake an assessment of 
whether staged ratings were indicated from the time of the 
initial assignment of an evaluation.  Therefore, the issue 
before the Board is whether the appellant is entitled to a 
rating in excess of 50 percent for any separate period of 
time based on the facts found.

The disability was assigned a temporary 100 percent rating 
between December 1993 through March 1994 for a period of 
hospitalization, 38 C.F.R. § 4.29 (1998).  The Board notes 
that this is not a case of restoration of a 100 percent 
evaluation.  See Bennett v. Brown, 10 Vet. App. 178, 183 
(1997).  The 100 percent evaluation was assigned for only a 
limited time (December 15, 1993 to March 31, 1994) with a 
future reduction to the minimum evaluation of 50 percent, 
effective April 1, 1994, under Diagnostic Code 9411.  See 38 
C.F.R. Part 4, Diagnostic Code 9411 (1998). 

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all VA Medical Centers 
identified by the appellant.  The appeal was remanded in 
February 1997 for the purpose of identifying whether there 
was any missing examinations and to obtain Social Security 
Administration records.  Furthermore, there is no indication 
from the appellant or his representative that there is 
outstanding evidence which would be relevant to this claim.

Disability evaluations are determined by the application of 
a schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Cases affected by 
changes in medical findings are to be handled so as to 
produce the greatest degree of stability of disability 
evaluations.  38 C.F.R. § 3.344 (a) (1998).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).  

The appellant contends that his disability warrants a 100 
percent evaluation.  In an undated statement, the appellant 
stated that his life had become totally unmanageable due to 
his post-traumatic stress disorder symptoms.  He reported 
daily thoughts of suicide or ending it all, to some degree.  
He has intrusive thoughts that control what he does.  He 
cannot keep friends or relationships.  He has numerous 
nightmares and sleeps on average only 3 hours a night.  
There is no enjoyment inside him anymore.  He described 
himself as either very depressed or emotionally flat (mid-
range).  He is angry most of the time and can't concentrate 
on things for too long without becoming angry.  As a result 
he has a lot of unfinished projects in his life.

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based on an October 1992 
rating decision.  The criteria for evaluating post-traumatic 
stress disorder changed in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Thus, the Board will 
lay out both the pre-November 1996 criteria and the post-
November 1996 criteria for the benefit of comparing the two.  
The pre-November criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

A VA psychiatric examination was conducted in June 1992.  
The appellant was living with his third wife of two-and-one-
half years.  He was unemployed.  He had last worked as a 
supervisor at a brewery for 4 months until he was diagnosed 
with leukemia in September 1991 and hospitalized.  Prior to 
that job he had worked as a chef's steward on oilrigs.  He 
worked in that capacity for 11/2 years on 3 different 
occasions.  He was tired of traveling and left to come to 
Colorado where he and his wife had friends.

He had prior jobs as a prep chef and in construction work.  
He had held over 40 jobs, in and the period between 1967 and 
1987 he was a severe alcoholic.  He was treated for 
detoxification two times, mostly around 1977.  He would 
appear at work intoxicated and was fired for that.  He has a 
criminal record and served a total of 11/2 years for two 
different incarcerations for theft.  

The appellant reported a history of illicit drug use but had 
been sober for 5 years.  
He married a high school sweetheart in 1968 and later had 
the marriage annulled. He married for the second time in 
1971.  This marriage lasted until 1976 and produced 2 
children that he had not seen since 1977.  He married for 
the third time in 1989.

He reported very few hobbies.  He liked to draw but had not 
done much recently.  He watched television and went camping 
when he felt like it.  He had very few friends in Colorado 
and most of his friends were still in Florida.  The 
appellant did not belong to a church, an organized club or 
any sports or social organizations.  

The appellant spent his day watching television, eating and 
napping if he had no appointments.  He reported no 
difficulty falling asleep but woke up every night and got 
only about 3 hours sleep.  Some days he woke with a lot of 
energy and could get all the household chores done.  Other 
days he was tired and slow and felt irritable.  His appetite 
was okay.  He felt helpless and hopeless, slowed down and 
with occasional thoughts of suicide.  He had made one 
suicide attempt in the 1980's that failed, and had made none 
since.  He denied homicidal thoughts.

When the appellant felt a burst of energy, he also found 
that his thoughts moved rapidly and jumped from topic to 
topic.  During this time he could spend money impulsively 
and excessively.  This happened 2-3 times a week and lasted 
less than 8 hours.

He was bothered by helicopter sounds that brought back 
memories of Vietnam.  This would cause him to become anxious 
and claustrophobic when he flew, but he was still able to 
fly.  He had been in treatment with a psychotherapist since 
1991.

On mental status examination he was casually dressed, mildly 
obese and spoke in a very low tone of voice and in a goal-
directed fashion.  His affect was almost entirely isolated 
from the content of thought.  What was expressed was 
restricted to sadness, helplessness, anger and despair.  No 
evidence of delusional or hallucinatory experience was 
elicited.  He denied suicidal or homicidal ideation or plan.  
His speech showed cause and effect thinking.  On formal 
testing he was oriented to time, place and person.  His 
recent and remote memory was grossly intact.  His judgment 
seemed adequate for the situation.  In discussion, the 
examiner opined that the appellant seemed to suffer from a 
couple of different difficulties.  He probably had bipolar 
type II, which is a mood disorder that was manifested in 
service probably by his absences without leave and drinking, 
and was certainly present now.  He currently suffered from 
post-traumatic stress disorder and had a history of alcohol 
and substance abuse that was in remission.

In a June 1992 medical VA examination the appellant 
indicated that he stopped working when he was diagnosed with 
leukemia.

May 1993 VA Medical Center records indicated an evaluation 
for depression with a history of post-traumatic stress 
disorder.  The appellant complained of problems sleeping, 
feeling tired and rundown.  He experienced nightmares of 
Vietnam.  His mood was mostly down, and he referred to his 
mood as being flat most of the time.  The appellant was 
introverted and had a difficult time with motivation and 
drive.  He lived with his wife who had a depressive 
disorder.  He was oriented to person, place and time.  He 
was alert and logical.  His affect was flat and blunted.  He 
denied suicidal or homicidal ideation.  The examiner 
diagnosed post-traumatic stress disorder by history and 
indicated that the appellant appeared depressed.  

In June 1993 VA Medical Center records it was noted that the 
appellant reported feeling discouraged and depressed.  His 
sleep was poor and his appetite fair.  He reported recurrent 
nightmares and irritability.  He was appropriate in his 
dress and mannerisms.  His speech was coherent and relevant.  
There were no delusions or hallucinatory ideas.  Here was 
oriented to person, place and time.  His memory was intact 
for remote and present events.  Chronic and delayed post-
traumatic stress disorder was diagnosed.

In a September 1993 note, the appellant felt unchanged as 
far as sleep and depression.  His wife did not see any 
change.  He was dysthymic.  He appeared preoccupied with his 
wife's health.  He had social and economic problems.  He was 
described as untrusting and felt isolated, anxious and 
reclusive.  In October 1993, he felt better and was due to 
be admitted to the hospital for a 14-week post-traumatic 
stress disorder program.  He was not depressed and his 
anxiety was stable.  There was no evidence of acute 
symptoms.

The appellant was hospitalized from December 1993 to March 
1994.  Summary records from the 14-week inpatient post-
traumatic stress disorder program indicated that he had 
completed all of the requirements of the program.  His 
Global Assessment of Functioning score of 45 was unchanged 
from the interim evaluation in February.  At discharge he 
continued to experience multiple symptoms of post-traumatic 
stress disorder and a dysthymia, probably secondary to his 
post-traumatic stress disorder, overlaid by periods of major 
depression.  He did not meet the criteria for bipolar 
disorder.  He was said to be unable to manage the routine 
demands of work or social settings at his present level of 
dysfunction.  He was hypersensitive to stress and basically 
lived in isolation in an attempt to control overwhelming 
negative affective responses and violent urges that he felt 
when stressed.  Even routine stressors exacerbated his post-
traumatic stress disorder symptoms and could lead to 
unpredictable destructive behaviors he felt powerless to 
control.  His current Global Assessment of Functioning score 
was 45 and in the past year his Global Assessment of 
Functioning score had been 40-45.

An April 1994 summary of his disability indicated that he 
was being seen in aftercare treatment following his 
discharge from the 14-week program.  In spite of treatment, 
his condition continued to persist and to be of such 
intensity as to adversely impact all areas of psychosocial 
functioning.  This was most apparent in the areas of 
sociability and employability.  Routine stressors 
exacerbated his post-traumatic stress disorder symptoms 
resulting in unpredictable and, historically, explosive 
behavior.  The behavior pattern that had developed was one 
of either engaging in conflict and suffering the 
consequences or avoiding the conflict via self-isolation.  
Neither of which was conducive to maintaining employment and 
this had been exemplified by his unstable work history.  He 
reported no friends except his wife and that routine tasks 
such as a trip to the store produced intolerable anxiety.  
His symptom picture remained severely debilitating.

A VA examination was conducted in July 1994.  The appellant 
complained of feeling depressed, enraged and ready to 
explode.  He had severe startle reactions, sleep 
disturbances, and nightmares.  He described episodes of 
acute anxiety of varying intensity, with the most severe 
being panic attacks when he was in public places.  He was 
uncomfortable in large groups.  He stated he had been sober 
for the last 7 years.  His life was extremely restricted 
with his only interest being painting.  On mental status 
examination he showed no abnormal motor behavior.  He was 
pleasant and cooperative.  There was no evidence of any 
thought disorder or psychotic thinking.  His mood was mildly 
to moderately depressed.  He denied any suicidal ideation at 
the present time.  He appeared to be of average 
intelligence.  Memory and cognitive functions seemed normal.  
Insight and judgment were good.  Chronic, severe post-
traumatic stress disorder was diagnosed with a severe degree 
of social and industrial impairment.

In May 1995 VA Medical Center notes the appellant complained 
of skittishness since changing medication.

The appellant submitted statements in support of his Social 
Security Administration claim in December 1995.  He 
indicated he was able to take care of all of his personal 
and grooming needs by himself.  He would watch television, 
listen to the radio and read quite a bit during the day.  He 
had social contact at school, which was difficult for him.  
He denied have any friends and did not belong to any social 
clubs.  He only went out when it was absolutely necessary, 
but it was getting easier with time.  He was enrolled in 
vocational rehabilitation at a technical college.  He had 
worked occasionally over the prior 2 years as a casual 
temporary laborer.

In January 1996 VA Medical Center notes his post-traumatic 
stress disorder was reported as stable.

He was examined for Social Security Administration purposes 
by Dr. G. B. in February 1996.  Post-traumatic stress 
disorder was diagnosed by history, and the examiner noted 
that the appellant was on regular medication.  He considered 
the appellant to be capable of mild to moderate activity 
such as he was then engaged in, that being going to school.  

Dr. S. B. performed a psychiatric evaluation on the 
appellant in March 1996.  The appellant first became aware 
that he had a problem after he filed an Agent Orange claim.  
He was having problems with drinking and depression, and 
problems in his relationships.  Since 1991 he had multiple 
types of treatment for post-traumatic stress disorder.  
These therapies had been beneficial in helping him achieve 
the stable status that he appeared to be in.  He indicated 
that he was doing pretty well.  He denied depression, 
suicidal ideation or feelings of worthlessness.  His energy 
levels were good and he went from 4:00 AM to 11:00 PM being 
very busy.  His pleasure in life was fishing.  He lived 
alone, separating from his fourth wife in October 1994.  He 
was attending school for automotive technology during the 
day.  After school he studied, watched television and might 
transport his son and daughter around town.  In the evenings 
he watched television or studied.  He did some house 
painting on apartments for his landlord on occasion.  He 
felt his appetite and sleep were adequate.  His hobbies were 
drawing and painting and restoring an old truck.  He did no 
dating and denied any friends.  He stated he had been pretty 
much a loner since 1991 and probably really all his life.  
He was able to leave his home and go wherever he wished and 
drove himself.  He reported being clean and sober for 9 
years.  On interview he was alert, cooperative and appeared 
in good contact with his surroundings.  He appeared 
approximately his stated age and in no gross physical 
distress.  His personal hygiene was good.  His mood was 
bland and euthymic.  He presented as calm and rational.  
Psychomotor activity was mildly decreased.  He laughed 
easily during the interview.  His affect was appropriate and 
stable, sensorium was clear.  He was correctly oriented to 
time, place, person and objects.  Recent and remote memory 
was adequate and appeared to function on an average 
intellectual and educational level.  His concentration was 
good and his thought processes were coherent, logical and 
goal directed.  There was no looseness of associations.  
There was no psychosis elicited.  His interpretation of 
proverbs was sufficiently abstract.  In summary, it appeared 
he had significant psychopathology in the areas of post-
traumatic stress disorder, depression and substance abuse 
that had caused significant impairment in his ability to 
seek gainful employment, though since 1995 he appeared to be 
in remission in all of these conditions.

Dr. W. F. performed a psychiatric evaluation in January 1997 
for Social Security Administration purposes.  The 
appellant's chief complaint was that he gets down sometimes.  
He was receiving medication and psychotherapy for post-
traumatic stress disorder.  At the time of his 1996 
evaluation, the appellant was hoping to reestablish a 
relationship with his son in Louisiana but that did not work 
out well and the appellant moved back to Colorado.  After 
his evaluation the prior March, things went downhill mainly 
because he was not getting along with his son or his mother.  
He became increasingly depressed.  The medication he was 
currently on had helped his depression a good deal.  He was 
still experiencing post-traumatic stress disorder symptoms 
like waking at night and avoiding crowds.  He could be 
irritable at times if things weren't perfect, however he 
denied blowing up at people.  He did not feel like he could 
handle a relationship with a woman at that time.  He was 
working 10-12 hours a week doing construction.  He had some 
friends he had met through the job and they played poker a 
couple of times a month and watch televised sports together 
at times.  He was able to maintain his sobriety even through 
his depression.  He had not been interested in his painting 
hobby in the prior two months, but he did some reading.  He 
was able to have dinner with friends at Christmas time and 
that went better than usual for him.  He was able to 
concentrate and persist with the jobs that he needs to do.  
On mental status examination he was casually dressed and 
cooperative.  He was oriented to person, place and time.  
There were no hallucinations, delusions or looseness of 
associations.  He had not been having problems with ideas of 
reference so much in the present.  He reported being cynical 
and not very trusting.  He denied suicidal or homicidal 
ideation.  He was able to recall 6/6 objects initially and 
after 5 minutes.  He did serial 7 subtractions correctly, 
and spelled the word world correctly forward and backward.  
He repeated 5 digits forward, but reversed 2 of the digits 
when trying to do the numbers backward.  Judgment overall 
appeared intact.  Post-traumatic stress disorder was 
diagnosed with a Global Assessment of Functioning score 
reported as 65-70.  The examiner recommended continued 
treatment as his post-traumatic stress disorder tended to be 
a chronic, relapsing illness.  At that time his symptoms 
appeared to be under reasonably good control, although he 
had trouble with being on edge and concentrating around 
large groups of people.  When not around large groups he was 
able to get into the job and concentrate.

In February 1997, the Social Security Administration 
determined that the appellant's disability had ceased in 
April 1996.  In summary, the reported concluded that the 
appellant's leukemia was in remission and there was no 
evidence of another significant physical restriction.  There 
was also no evidence that his post-traumatic stress disorder 
and depression significantly restricted his daily 
activities, interests or social functioning.  It was 
determined that he did not have a severe impairment.

A VA examination was conducted in April 1998.  He was 
currently living in the woods in a camper on the grounds 
belonging to his landlord.  He reported that he had been 
depressed with mood swings, that he cried intermittently, 
and that he had some suicidal ideation without a plan.  He 
reported that he thinks he was kind of melancholy.  He 
continued to have sleep disturbances and lately had 
nightmares about trespassers on the property.  He could read 
and concentrate at times but at other times was preoccupied 
and felt he could not keep going.  He was feeling a bit 
better a few months ago, but then a relationship he was 
having with a girlfriend fizzled out.  He and the girlfriend 
could not communicate well together.  Up until 2 months 
prior he was working off and on in construction work.  He 
had a verbal argument with his supervisor who was a friend 
of his.  He has not worked since in that capacity.  He 
reported feeling pressured and impulsive at times.  He 
continued to feel avoidant and irritable with a quick 
startle reflex.  He reported symptoms of anxiety.  

He attended technical school in Louisiana but dropped out 
after a month.  He registered for a similar course in 
Colorado but was not able to follow through with this plan 
of action.  He conducted his activities of daily living on 
his own.  He read, visited with friends, does some 
occasional fishing, drawing and painting.  He reported a 
limited social sphere.  

On mental status examination he had a slightly musty odor 
about him.  He was cooperative, pleasant and otherwise well 
groomed.  His affect appeared slightly depressed and his 
mood appeared to be depressed.  His speech, motor 
functioning and thought processes were all grossly intact 
and goal oriented.  The content of his thought processes was 
focused on his discomfort at having to come to the VA.  He 
appeared to have good orientation, registration, attention 
and calculation, recall and language skills.  He reported 
that he had some difficulty with concentration, but overall 
he felt his intellectual capacities were grossly intact.  
Overall he reported symptoms consistent with depression of a 
longstanding nature and ongoing intermittent difficulty with 
post-traumatic stress disorder.  His Global Assessment of 
Functioning score as related to post-traumatic stress 
disorder was 58.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Comparing 
the pre-November 1996 criteria to the post-November 1996 
criteria, the Board believes that neither one is more 
favorable to the appellant than the other.  Because the RO 
considered the appellant's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Stage I

The Board finds that the evidence supports a 100 percent 
evaluation through March 1996.  Summary records from the 
period of his hospitalization from December 1993 to March 
1994 indicated that his current Global Assessment of 
Functioning score was 45 and his function for the past year 
was indicated by a Global Assessment of Functioning score 
between 40-45.  The year prior to his admission would begin 
in December 1992.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 45 is 
defined as: "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
temporary 100 percent rating is already in place to 
compensate the appellant during his hospitalization.  The 40 
percent evaluation for the year prior to his hospitalization 
warrants a 100 percent evaluation in this case, as it is 
indicative of totally incapacitating symptoms and total 
occupational and social impairment.  The evidence in April 
1994 indicated that the symptoms persisted and were of such 
intensity so as adversely impact all areas of psychosocial 
functioning.  Severe social and industrial impairment was 
diagnosed in July 1994.  The record included evidence of 
suicidal ideation, bursts of aggressive energy, and a GAF 
range from 40 to 45.  Therefore the 100 percent evaluation 
should continue until evidence of improvement.

Stage II, subsequent to March 1996

In December 1995 Social Security Administration records, the 
appellant described a vastly improved level of functioning- 
he was enrolled in vocational rehabilitation, was attending 
to his personal needs and enduring some social contact.  This 
evidence reflects dramatic improvement.  The March 1996 
examination was detailed and established confirmed 
improvement that would satisfy 38 C.F.R. §§ 3.343, 3.344 
(1998), assuming that the regulations were applicable to an 
initial staged rating.

The preponderance of the evidence is against an evaluation 
in excess of 50 percent after confirmation of improvement in 
March 1996.  It is obvious from the medical evidence that 
the appellant's post-traumatic stress disorder is subject to 
periods of exacerbation and remission.  The Board has 
acknowledged periods of extreme exacerbation in this 
decision.  The Board is also faced with the provisions of 
38 C.F.R. § 3.344 (1998) which requires the medical evidence 
to be viewed so as to promote stabilization in the 
disability evaluations and 38 C.F.R. § 4.1 (1998), which 
acknowledges that each disability evaluation considers 
periods of exacerbations proportionate to the severity of 
its grade of disability.  With these regulations in mind, 
the Board finds that under either criterion, the 
preponderance of the evidence is against a higher evaluation 
after March 1996.  We again note that there was clear 
evidence of improvement in December 1995 and that 
improvement was confirmed in a March 1996 examination.  The 
improvement was again confirmed in subsequent examinations.

Under the old criteria, the preponderance of the evidence, 
(taken as a whole) does not support a 70 percent evaluation 
and a finding that there was a severe impairment in the 
ability to obtain or retain employment or maintain 
relationships.  During the periods in question, his post-
traumatic stress disorder symptoms were not described as 
severe.  

Since December 1995 (with confirmation in March 1996), the 
description of the appellant's symptoms does not warrant a 70 
percent evaluation under the old criteria, and therefore when 
viewing the disability picture as a whole, the evidence does 
not warrant an increased evaluation under the old criteria.  
As of January 1996 the disability was stable.  The March 1996 
examiner indicated the disorder was in remission.  In January 
1997, an examiner reported a Global Assessment of Functioning 
score of 65-70, indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  In February 1997, the Social Security 
Administration determined that his disability as to both the 
leukemia and post-traumatic stress disorder had ceased, and 
that he did not have a severe impairment.  The VA examiner in 
1998 indicated that his post-traumatic stress disorder 
difficulties were intermittent and reported a Global 
Assessment of Functioning score of 58, a score indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Therefore, the 
preponderance of the evidence is against an increased 
evaluation under the old criteria for the remaining periods.

Under the new criteria, the preponderance of the evidence is 
against the higher evaluation.  Although the appellant has 
been shown to have deficiencies in the area of work, family 
relations and mood, his judgment and thinking have remained 
intact.  Furthermore, although he reported one failed suicide 
attempt in the 1980's for the remainder of the period after 
December 1995, symptoms of suicidal ideation were denied.  
Obsessional rituals that interfered with routine activities 
were never reported.  His speech was always goal-directed and 
relevant.  Evaluations of his depression and any panic 
symptoms were described as intermittent, and he functioned 
independently throughout the period under consideration.  The 
appellant reported panic attacks only once.  Irritability was 
reported, however periods of violence were not and his 
incarcerations were theft-related.  Spatial disorientation is 
not of record, and neither is neglect of personal appearance, 
even when a musty odor was noted in 1998.  Difficulty 
adapting to stressful circumstances including work is 
certainly shown in the appellant's work record, yet no 
competent examiner has attributed this exclusively to post-
traumatic stress disorder, as his alcoholism was said to be a 
primary factor in multiple examinations.  Finally, the 
evidence establishes that he has difficulty in establishing 
and maintaining relationships, however his ability to marry, 
interact with some of his children, and develop some 
friendships through work rebuts a finding that he is unable 
to establish these relationships.  Accordingly, the 
preponderance of the evidence is against a 70 percent 
evaluation under the new criteria.

The Board has considered the appellant's statements that his 
disability warrants a 100 percent evaluation.  The appellant 
is competent to state that his condition is worse.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  The Board acknowledges that his disability 
undergoes periods of exacerbations, and has awarded a 100 
percent evaluation for those periods of severe exacerbation.  
However the Board finds that the 50 percent evaluation 
adequately compensates him for his disability after 
confirmation of improvement in March 1996.  Under either 
criterion, his disability picture does not warrant a higher 
evaluation.  

The Board further notes that the RO has taken no action to 
reduce his evaluation, although they could have.  Neither the 
U. S. Court of Appeals for Veterans Claims nor the Board has 
explored whether the Board May reduce an evaluation on its 
own, and the Board further declines consideration of this 
matter at this time.

With respect to the period after March 1996 the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

Lastly, the Court in Fenderson seemed to dismiss certain due 
process considerations because this was an appeal from an 
original grant.  Although the Board has noted that there was 
evidence of improvement and confirmed improvement, it appears 
that the provisions of 38 C.F.R. §§ 3.105(e), 3.343 and 3.344 
are not applicable in a staged rating case.  



ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted for the period through March 1996, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  An evaluation for post-traumatic stress disorder in 
excess of 50 percent subsequent to March 1996 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

